EXHIBIT 10.9 CINEDIGM DIGITAL FUNDING I, LLC ADAM M. MIZEL 55 MADISON AVENUE SUITE 300 07960 WILMINGTON ETATS-UNIS D'AMERIQUE TEL : 6463753382 PARIS LA DEFENSE, on 11/06/2010 RE : SWAP TRANSACTION Our Ref. : ONE-3414200 / 3778715 : To be specified in every document exchanged between you and us. Your Ref. : (To be specified in your confirmation and mentioned in every document exchanged between you and us) The purpose of this letter (the "Confirmation") is to confirm the terms and conditions of the transaction entered into between CINEDIGM DIGITAL FUNDING I, LLC/WILMINGTON and SOCIETE GENERALE/PARIS on the Trade Date specified below (the "Transaction"). This Confirmation constitutes a Confirmation as referred to in the Agreement specified below. The definitions and provisions contained in the 2efinitions, as published by the International Swaps and Derivatives Association, Inc., (the "Definitions") are incorporated into this Confirmation. In the event of any inconsistency between the Definitions and this Confirmation, this Confirmation will govern. This Confirmation supplements, forms part of, and is subject to, the ISDA Master Agreement dated as of 28/05/2010, as amended and supplemented from time to time (the "Agreement ") between you and us. All provisions contained in the Agreement govern this Confirmation except as expressly modified below. THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH THIS CONFIRMATION RELATES ARE AS FOLLOWS: Trade Date : 07/06/2010 Effective Date : 15/06/2011 Termination Date : 15/06/2013, subject to adjustment in accordance with the MODFOLLOWING Business Day Convention FIXED AMOUNTS Fixed Rate Payer : CINEDIGM DIGITAL FUNDING I, LLC / WILMINGTON Fixed Rate Payer Notional Amounts : From (including) To (excluding) Notional Amount 15/06/2011 15/06/2012 USD 33,333,333.33 Société anonyme au capital de 529,060,522.50 EUR RCS Paris 15/06/2012 17/06/2013 USD 26,666,666.67 Fixed Rate Payer Payment Date(s) : Every 3M, on the D15 commencing 15/09/2011 up to and including the NONE, subject to adjustment in accordance with the MODFOLLOWING Business Day Convention and there will be an adjustment to the Calculation Period . Fixed Rate : 2.160000 % Fixed Rate Day Count Fraction : ACT_360 Fixed Rate Payer Business Days : LN NY FLOATING AMOUNTS Floating Rate Payer : SOCIETE GENERALE/PARIS Floating Rate Payer Notional Amounts From (including) : To (excluding) Notional Amount 15/06/2011 15/06/2012 USD 33,333,333.33 15/06/2012 17/06/2013 USD 26,666,666.67 Floating Rate Payer Payment Date(s) : Every 3M, on the D15 commencing 15/09/2011 up to and including the NONE, subject to adjustment in accordance with the MODFOLLOWING Business Day Convention and there will be an adjustment to the Calculation Period . Floating Rate Option : USD-LIBOR-BBA Designated Maturity : Spread : None Floating Rate Day Count Fraction : ACT_360 Reset Dates : The First Day of each Calculation Period, subject to adjustment in accordance with the MODFOLLOWING Business Day Convention. Compounding : Inapplicable Floating Rate Payer Business Days : LN NY Miscellaneous : Calculation Agent : Société anonyme au capital de 529,060,522.50 EUR RCS Paris ACCOUNT DETAILS NET PAYMENTS BETWEEN THE FIXED AND THE FLOATING AMOUNT IF CORRESPONDING PAYMENT DATES. Payment to : SOCIETE GENERALE/PARIS TO BE SPECIFIED Payment to the COUNTERPARTY TO BE SPECIFIED IN YOUR CONFIRMATION IF YOU DON'T AGREE WITH THOSE PAYMENT INSTRUCTIONS, PLEASE INFORM US AS SOON AS POSSIBLE. Notices: Each party agrees to be bound by any transaction entered into between the parties from the time agreement is reached (whether by telephone, exchange of electronic messages or otherwise). Each party may, subject to its obtaining any consents and giving any notices which may be legally required, tape record any telephone conversation between the parties and each party agrees that any such tape recording shall be admissible in evidence in any court or other legal proceeding for the purpose of establishing any matters pertinent to such transaction. SOCIETE GENERALE OPER/FIC/CRD/RDB TOUR SOCIETE GENERALE 17 COURS VALMY 92 FRANCE Contacts Telephone Facsimile Documentation Vanilla Interest Rate Derivatives, Assignment Email: ird.novation@sgcib.com 33 (0) 1 33 (0) 1 Vanilla Interest Rate Derivatives Email: ird.documentation@sgcib.com 33 (0) 1 33 (0) 1 Non-Vanilla Interest Rate Derivatives 33 (0) 1 33 (0) 1 Payments Interest Rate Derivatives Email: ird.payment@sgcib.com 33 (0) 1 33 (0) 1 Société anonyme au capital de 529,060,522.50 EUR RCS Paris Interest Rate Derivatives Email: ird.suspens@sgcib.com 33 (0) 1 33 (0) 1 Please confirm that the foregoing correctly sets forth the terms of our agreement by executing the copy of this Confirmation enclosed for that purpose and returning it to us or by sending to us a letter substantially similar to this letter, which letter sets forth the material terms of the Transaction to which this Confirmation relates and indicates your agreement to those terms. Yours sincerely, SOCIETE GENERALE/PARIS By : Name : PHILIPPE DE-BROSSARD Title : RESPONSABLE BO IRD /s/ Philippe De-Brossard CINEDIGM DIGITAL FUNDING I, LLC/WILMINGTON By : Name : Title : Société anonyme au capital de 529,060,522.50 EUR RCS Paris
